RESCRIPT
CARPENTER, J.
This was an action brought by Leo Goffart against Leo Pressoir and Ada R. Pressoir, his wife, to1 recover the balance alleged to be due upon a Contract whereby the plaintiff contracted to erect and build a dwelling house for the defendants according to certain plans and specifications, and also for “extras.” The case was tried at Woonsocket on the 24th of January, 1927, before a jury, and occupied the attention of the court the greater part of five days. The jury returned a verdict for the plaintiff in the sum of $1033.30, and the Court directed' a *178verdict for the defendant, Ada R. Pressoir. Thereupon the defendant, Leo Pressoir, filed a motion for a new trial alleging' the following grounds:
For Plaintiff: John F. Mee.
For Defendants: James H. Rickard.
1. The verdict is against the evidence and the weight thereof.
2. The verdict is against the law.
S.The damages awarded by the jury are excessive.
4. One of the jurors was interested in the outcome of the cause.
5. One of the jurors had formed an opinion in regard to the merits of the cause.
6. One. of the jurors was sensible of bias and prejudice in said cause.
7. One of the jurors did not stand indifferent in the cause.
Said motion was heard before this Court on the 30th of April, 1927. The first three grounds alleged in the motion were argued, but the fourth, fifth, sixth and seventh grounds apparently were abandoned as no affidavits were filed and they were not argued:
During the trial of this case much evidence was produced both by the plaintiff and by the defendant. The plaintiff claimed that he :had substantially performed his contract. He testified that the contract called for the payment of $13,500.00 and that he had done work and furnished materials not included in the contract to the extent of $869.75, making a total of $14,369.75; that he had been paid $12,369.12, and that there was a balance due on the contract and for labor and materials furnished not included in the contract of $1972.63. These figures are the figures' that appear in the bill of particulars and were varied a trifle at the trial, but to no great extent.
Many witnesses were examined and many items were considered by the jury, and after due deliberation the jury decided that the plaintiff should be paid the additional sum of $1033.30, thereby reducing the plaintiff’s claim nearly $900.00.
This Court feels that the jury were justified in returning the verdict that they did and that substantial justice has been done, and therefore affirms the verdict and denies the motion for a new trial.